  Case 14-27814         Doc 49     Filed 10/02/18 Entered 10/02/18 13:15:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-27814
         Francisco Vazquez Jr
         Clair L Vazquez
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/30/2014.

         2) The plan was confirmed on 10/23/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/07/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/22/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,400.00.

         10) Amount of unsecured claims discharged without payment: $46,620.57.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-27814        Doc 49       Filed 10/02/18 Entered 10/02/18 13:15:16                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $12,646.31
       Less amount refunded to debtor                            $294.31

NET RECEIPTS:                                                                                   $12,352.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $549.20
    Other                                                                     $2.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,551.20

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
A1 JEWELRY & PAWN                Secured           300.00           NA              NA            0.00       0.00
Afni, Inc.                       Unsecured         398.00        398.38          398.38        110.74        0.00
Afni, Inc.                       Unsecured         371.00        383.98          383.98        106.73        0.00
ARNOLD SCOTT HARRIS              Unsecured         265.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         100.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         100.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured     13,869.08       5,677.82        5,677.82      1,578.23        0.00
Central Finl Control             Unsecured     17,325.00            NA              NA            0.00       0.00
Central Finl Control             Unsecured         740.00           NA              NA            0.00       0.00
CITY OF CHICAGO                  Unsecured            NA       2,323.15        2,323.15        645.75        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,000.00       3,753.20        3,753.20      1,043.26        0.00
COASTAL CREDIT LLC               Unsecured     17,308.76       7,668.05        7,668.05      2,131.45        0.00
COMMONWEALTH EDISON              Unsecured         299.00        386.15          386.15        107.34        0.00
CONTRACT CALLERS                 Unsecured         366.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         252.00           NA              NA            0.00       0.00
Diversified Consulta             Unsecured         624.00           NA              NA            0.00       0.00
EMERENCY PHYSICAN MG OF ILL      Unsecured         390.00           NA              NA            0.00       0.00
FAMSA INC                        Unsecured           0.00           NA              NA            0.00       0.00
FIRST FINANCIAL INVESTMENT FUN   Unsecured         242.00           NA              NA            0.00       0.00
FREEDOM STORES                   Unsecured           0.00           NA              NA            0.00       0.00
FREEDOM STORES                   Unsecured           0.00           NA              NA            0.00       0.00
GOTTLIEB HOSPITAL                Unsecured          66.00           NA              NA            0.00       0.00
H&R BLOCK                        Unsecured            NA       1,274.94        1,274.94        354.39        0.00
HSBC BANK USA                    Unsecured           0.00           NA              NA            0.00       0.00
IC SYSTEMS                       Unsecured         463.54           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         127.16          127.16          35.35       0.00
Integrity Solution Services      Unsecured          60.00           NA              NA            0.00       0.00
NAVY FEDERAL CU                  Unsecured           0.00      1,137.29        1,137.29        316.13        0.00
NCOFIN/980                       Unsecured         212.00           NA              NA            0.00       0.00
NORTHWEST COMMUNITY HOSPITA      Unsecured      2,744.78            NA              NA            0.00       0.00
OMNI FINANCIAL OF NEVADA         Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-27814        Doc 49       Filed 10/02/18 Entered 10/02/18 13:15:16                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal       Int.
Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
OMNI FINANCIAL OF NEVADA         Unsecured           0.00           NA           NA             0.00        0.00
OPTIMIZE FINANCIAL LLC           Unsecured           0.00           NA           NA             0.00        0.00
PATRIOT COMPUTERS                Unsecured           0.00           NA           NA             0.00        0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         375.00           NA           NA             0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00        429.64       429.64         119.42         0.00
PIONEER MIDCTR                   Unsecured           0.00           NA           NA             0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      1,192.09            NA           NA             0.00        0.00
PROGRESSIVE FINANCIAL SERVICES   Unsecured         441.00           NA           NA             0.00        0.00
QUEST DIAGNOSTIC                 Unsecured         174.00           NA           NA             0.00        0.00
SPRINT NEXTEL                    Unsecured            NA       1,726.65     1,726.65         479.95         0.00
Stellar Rec                      Unsecured         225.00           NA           NA             0.00        0.00
USA DISCOUNTERS                  Unsecured      4,533.16       2,777.55     2,777.55         772.06         0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                     $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                             $28,063.96           $7,800.80                  $0.00


Disbursements:

       Expenses of Administration                              $4,551.20
       Disbursements to Creditors                              $7,800.80

TOTAL DISBURSEMENTS :                                                                         $12,352.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-27814         Doc 49      Filed 10/02/18 Entered 10/02/18 13:15:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
